DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 06/02/2022.
2.	The instant application claims priority from provisional application 62890003, filed 08/21/2019.

Election/Restrictions
3.	Applicant’s election without traverse of claims 1-16 of group I invention in the reply filed on 6/2/22 is acknowledged. It is noted that applicant has canceled group II claims 17-20 (Remarks, 6/2/22, pg. 2).
	Applicant has elected a species I-B a raw read accuracy of at least 99.1% with traverse in the reply filed on 6/2/22 (Remarks, pg. 4). The traversal is on the ground(s) that claims directed to nested ranges and which depend one from the other does not place an undue burden on the USPTO.  This is not found persuasive because raw read accuracy of at least 99.1% include species 1-A of raw read accuracy of 99.0%.
	Similarly, applicant makes similar arguments about species selection II-A of a Q20 median read length, and species II-C of at least 104 bases and not greater than 300 bases (Remarks, pg. 5) is acknowledged. 
However, once the allowable subject matter of claim 1 in the group I invention has been identified, examiner will rejoin the species of withdrawn group II claims 8-16 comprising the allowable subject matter of claim 1 at the time of the allowance.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I invention comprising different species, for the reasons discussed in section 3.
5.	Claims 1-7 are under prosecution.

Specification -Objected
6.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code http:// in paragraphs 0244 and 0264. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
7.	The specification is nucleic acid sequence compliant in view of identifying nucleic acid sequences present in the specification has been identified by SEQ ID NOS.

Claim Objections
8.	Claim 3 is objected to because of the following informalities: 
 Claim 3 is objected over the recitation of “Raw Read Accuracy” in line 2 because said recitation is not consistent with previous recitation of “raw read accuracy” in claim 1, line 3. Applicant is suggested to use the recitation of “raw read accuracy” to overcome the objection. Appropriate correction is required.



Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leamon et al (US7,575, 865 issued Aug. 18, 2009).
Claim interpretation: Instant claims 1-7 are drawn to a system. MPEP 2114 makes it clear that while features of an apparatus (i.e., an instrument) may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does and the manner of operating the device does not differentiate apparatus claim from the prior art.
Also, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also, the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, as discussed below Leamon teaches an apparatus comprising the claimed components, which meet the limitation of claimed system.
Also, the recitation of “adapted to determine variant calls for one or more extracted polynucleotide samples” of claim 1 has been interpreted as intended use limitation, which does not further define the device in view of not claiming the structural components that impart determining variant calls.
Leamon teaches an automatic sequencing machine comprising a fluidics subsystem, a fiber-optic slide cartridge/flow chamber, and an imaging subsystem and an imaging processing sections (columns 131 and 132, Sequencing on the 454 Instrument and Imaging sections), which can be configured to determine variant calls, with a performance of at least 99% or higher (column 114, paragraph 3) and pooling the sample from 384-well plates (column 109, paragraph 1) and an amplicon size of 50- 200 nucleotides (columns 25 and 26, especially column 26, first paragraph). It is noted that claimed amplicon size of 100-120 bases is within the size of 50-200 bases. Leamon also teaches total run time of 6 hours (column 133, lines 10-24).
The teaching of Leamon as discussed above meets the limitations of instant claim 1 recited in generality.
Regarding claim 2, as discussed above, Leamon teaches run time of at least 6 hours (column 133, lines 10-24), which is within the range of 5 hours to 12 hours.
Regarding claims 3 and 4, the teachings of performance of at least 99% or higher (column 114, paragraph 3) of Leamon meets the limitations of raw read accuracy of at least 99.0% of claim 3 and 99.1% of claim 4.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 5-7 are rejected under 35 U.S.C. 103 as being obvious over Leamon et al (US 7,575,865 issued Aug. 18, 2009) in view of Damerla et al (Mamm. Genome, 2014, 25, 120-128). 
	Leamon and Damerla teach an automatic sequencing instrument and therefore are analogous arts. The teachings of Damerla are specifically applied for the limitations of claims 5-7 requiring Q20 median read length at least 110 bases to confirm sequencing data generated are of high quality.
Claims 5-7 are dependent from claim 1. 
Regarding claim 1, Leamon teaches an automatic sequencing machine comprising a fluidics subsystem, a fiber-optic slide cartridge/flow chamber, and an imaging subsystem and an imaging processing sections (columns 131-, Sequencing on the 454 Instrument and Imaging sections), which can be configured to determine variant calls, with a performance of at least 99% or higher (column 114, paragraph 3) and pooling the sample from 384-well plates (column 109, paragraph 1), wherein the   amplicon size is 50- 200 nucleotides (columns 25 and 26, especially column 26, first paragraph). It is noted that claimed amplicon size of 100-120 bases is within the size of 50-200 bases. Leamon also teaches total run time of 6 hours (column 133, lines 10-24).
The artisan would recognize that teaching of Leamon as discussed above meets the limitations of instant claim 1 recited in generality.
Leamon also teaches that the read length ranged from 60 to 130 nucleotides (column 98 lines 33-34) but does not specifically teach Q20 median length of at least 100 -104 bases, which is taught by Damerla, who is in the same field of endeavor teaches Ion Torrent Sequencing platform for conducting genome wide scans for mutation (i.e., variant) mapping and further teaches that to assess the quality of the sequencing run, the AQ20 score was examined, which corresponds to the longest length at which the error rate is 1 % or less and the mean AQ20 was 153 with 99% of the library covered at this length and further teaches 99 % of the reads had mean ‘‘perfect’’ length score of 110 bp, (which include 100 bases of claim 5, 102 bases of claim 6 and 104 bases of claim 7) to confirm that the sequencing data generated are of high quality (pg. 121 column 2, second paragraph), thus providing teachings, suggestions and motivation to include AQ20 score in the system of Leamon, which would be beneficial for conducting genome-wide mapping analysis and is easily scalable for other high volume genotyping analyses (Damerla, pg. 120, column 2, paragraph 1).
The artisan would recognize that while combining the AQ20 score of Damerla in the method of Leamon, some routine optimization is needed, which is within the skills of ordinary skill in the art, especially when Damerla teaches how to generate and apply AQ20 score.
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the A20Q score system of Damerla with a reasonable expectation of success with the expected benefit of increasing the quality of base call as taught by Damerla. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including AQ20 score system which is routinely practiced in the art as exemplified by Damerla.

International Search Report
14.	During the prosecution of PCT/US2020/046510, wherein in the claimed subject matter is identical to the instant application, wherein the PCT examiner has determined that the subject matter of claims 1-7 is not novel over the cited arts in the IDS of 11/9/2020 and 1/19/21.

Conclusion
15. 	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634